Citation Nr: 0330342	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-15 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1978 to 
July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to specially 
adapted housing or a special home adaptation grant.  

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge in Washington, D.C., in October 
2002; however, he requested that the hearing be rescheduled.  
His motion for a new hearing was granted, and the veteran was 
scheduled for another hearing in February 2003.  In January 
2003, he informed the Board that he no longer wanted a 
hearing before a Veterans Law Judge.  


REMAND

In relevant part, the regulations pertaining to entitlement 
to specially adapted housing require that the medical 
evidence show that the veteran has permanent and total 
disability with the loss or loss of use of one lower 
extremity together with residuals of organic disease which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809(b)(3), (4) (2003).  
To demonstrate loss of use of a hand or foot, the evidence 
must show that no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  The determination must be 
made on the basis of the actual remaining function of the 
hand or foot, i.e., whether the acts of grasping, 
manipulation, etc., or balance and propulsion, etc. could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (2003).  

In the present case, the evidence shows that the veteran has 
established service connection including for residuals of a 
stroke.  Those residuals include a cognitive disorder, rated 
50 percent disabling; right upper extremity paresis, rated 40 
percent disabling; right lower extremity paresis, rated 40 
percent disabling; dysphasia and dysphagia, rated 20 percent 
disabling; and a seizure disorder, rated 10 percent 
disabling.  The veteran has been noted to have some 
difficulty with ambulating and he walked with a cane.  Upon 
VA examination in August 1999, it was reported that he had 
difficulty with stability without the cane.  Therefore, the 
veteran has met part of the requirement under 38 C.F.R. 
§ 3.809(b)(3).  

However, the current VA examination reports and private 
medical records do not reflect that the veteran has been 
found to have lost the use of either his right lower 
extremity or his right upper extremity.  If either of these 
can be established, then the requested benefit may be 
granted.  Some clinical findings support that determination, 
but a definitive medical opinion is necessary, particularly 
in light of the fact that more than three years have passed 
since the most recent evaluation of the veteran's stroke 
residuals in August 1999.  Furthermore, the veteran and his 
representative have raised the issues of entitlement to 
special monthly compensation based on the loss of use of his 
right arm and right leg.  The RO has not adjudicated these 
matters and the issues are not currently before the Board.  
However, they are clearly inextricably intertwined with the 
issue of entitlement to specially adapted housing.  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
concluded that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
residuals of a stroke since August 1999.  
After securing the necessary release(s), 
the RO should obtain any identified 
records that are not already in the 
claims folder.  

3.  The RO should schedule the veteran 
for an examination by a neurologist to 
ascertain whether the veteran has lost 
the use of his right upper extremity 
and/or his right lower extremity.  The 
veteran's claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should comment as to what actual 
remaining function the veteran has in his 
right hand and right leg, if any, and 
indicate specifically whether the 
remaining abilities, such as of grasping, 
manipulating or balance, propulsion, etc. 
could be accomplished equally well by an 
amputation stump with prosthesis.  The 
rationale for any opinion expressed 
should be explained fully.  

4.  Thereafter, the RO should adjudicate 
the claims for entitlement to special 
monthly compensation based on the loss 
of use of the right arm and/or the right 
leg; and readjudicate the issue of 
entitlement to specially adapted housing 
or special home adaptation grant.  If 
the determination with regard to the 
housing benefit remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the applicable time to respond.  If 
entitlement to special monthly 
compensation based on the loss of use of 
the right arm and/or right leg is 
denied, the veteran should be advised 
that he must file a separate notice of 
disagreement and substantive appeal on 
these issues if he wishes them to be 
considered by the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


